Citation Nr: 1414628	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to December 9, 2010 for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 50 percent from December 9, 2010 through December 21, 2010 for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 60 percent from December 22, 2010. 

4.  Whether new and material evidence has been submitted to reopen the claim of service connection for a heart condition also claimed as atherosclerotic heart disease, myocardial infarction and coronary insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to November 1958.  He died in April 2012; the appellant is the Veteran's surviving spouse and she has been substituted by the RO to complete the processing of the deceased Veteran's appeal.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been submitted to reopen the claim of service connection for a heart condition, also claimed as atherosclerotic heart disease, myocardial infarction and coronary insufficiency, for the purposes of accrued benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 9, 2010, the Veteran's bilateral ear hearing loss was manifested by no more than Level IX for the right ear and Level VIII for the left ear.

2.  From December 9, 2010, the Veteran's bilateral ear hearing loss was manifested by no more than Level IX for the right ear and Level IX for the left ear.


CONCLUSIONS OF LAW

1.  Prior to December 9, 2010, the criteria for an evaluation for bilateral hearing loss in excess of 50 percent were not met, for the purposes of accrued benefits.
38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  From December 9, 2010 through December 22, 2010, the criteria for an evaluation of 50 percent were met for bilateral hearing, for the purposes of accrued benefits.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  From December 22, 2010, the criteria for an evaluation for bilateral hearing loss in excess of 60 percent were not met, for the purposes of accrued benefits.
38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in the August 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains VA treatment records, and the Veteran had an examination arranged through VA QTC Services in July 2009 and a VA examination in December 2010.  The findings from the examinations are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4. The  percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  Where an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  However, consideration of the appropriateness of "staged rating" is also required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2013).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment. To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f). 

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  If there is an exceptional pattern of hearing loss, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.

The Veteran had an examination in July 2009 that was arranged through VA QTC Services at which he complained of difficulty hearing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
85
90
105
LEFT
85
90
80
90
95

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 76 percent in the left ear.

The Veteran had a VA examination on December 9, 2010.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
95
95
95
100
LEFT
80
80
90
95
100

Speech audiometry revealed speech recognition ability of 58 percent in the right ear and of 64 in the left ear.  The examiner felt that the hearing loss would have a significant effect on the Veteran's occupation due to hearing difficulty, and there were no effects on usual daily activities.

When applying the pure tone averages and speech recognition scores from July 2009 to Table VI, the right ear is assigned a Level VII designation and the left ear is assigned a Level V designation.  Since each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) were 55 decibels or more, there was an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  Under Table VIA, the right ear is assigned a Level IX designation and the left ear is assigned a Level V designation.  Therefore, Table VIA will be used to evaluate the hearing loss.  Applying those levels to Table VII results in the current 50 percent evaluation for the Veteran's bilateral hearing loss prior to December 9, 2010.

When applying the pure tone averages and speech recognition scores from December 9, 2010 to Table VI, the right ear is assigned a Level VIII designation and the left ear is assigned a Level VIII designation.  Since each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) were 55 decibels or more, there was an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  Under Table VIA, the right ear is assigned a Level IX designation and the left ear is assigned a Level IX designation.  Therefore, Table VIA will be used to evaluate the hearing loss.  Applying those levels to Table VII results in a 60 percent evaluation from December 9, 2010 for the Veteran's bilateral hearing loss.  The Veteran was not entitled to an evaluation in excess of 60 percent at any time.

The audiological examinations addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The July 2009 examiner noted that the Veteran reported hearing loss and motion sickness as functional impairments.  The December 2010 examiner noted that the hearing loss would have significant occupational effects.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.  Nevertheless, evaluations in excess of 50 percent prior to December 9, 2010 and in excess of 60 percent from December 9, 2010 for bilateral hearing loss are not warranted based on any audiological findings of record.  

In light of the holding in Hart, supra, the Board has considered additional "staged" ratings for the service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss.  No exceptional or unusual disability picture is demonstrated by the disabilities.  The rating criteria are therefore adequate to evaluate it and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, neither the lay nor medical evidence nor the appellant's contention indicate that the Veteran was unemployable due to his bilateral hearing loss alone.  Moreover, as the Veteran had a 100 percent schedular evaluation from 1999 and received special monthly Compensation from 2001.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  As such, the TDIU issue is not before the Board.

ORDER

An evaluation in excess of 50 percent for bilateral hearing loss prior to December 9, 2010 is denied.

An evaluation of 60 percent for bilateral hearing loss from December 9, 2010 through December 21, 2010 is granted.

An evaluation in excess of 60 percent for bilateral hearing loss from December 22, 2010 is denied.


REMAND

VA has a duty to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  Id.  VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In a February 1995 rating decision service connection was denied for arteriosclerotic heart disease because there was no current treatment of a cardiovascular disease, there was no clinical evidence of a diagnosis of arteriosclerotic heart disease prior to a March 1981 VA examination, and the evidence did not show that arteriosclerotic heart disease was directly related to the service-connected psychogenic cardiovascular disease.  The April 2009 letter to the Veteran did not fulfill any of the Kent notice requirements.  Therefore, the claim must be remanded in order for the appellant to receive proper notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the appellant a corrective notice that complies with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must explain the terms "new" and "material;" and explain the types of evidence that would be considered new and material.

2.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should provide the appellant a supplemental statement of the case (SSOC), and provide her an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


